Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on February 17, 2021 and the Supplemental Amendment filed on February 21, 2021 have been accepted and entered.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-13, the allowable subject matter was disclosed in a prior office action dated October 7, 2021.
Regarding claim 14, none of the prior art of record specifies or makes obvious an apparatus, namely, an electronic data processing system designed to:
Select measure values, for at least on measured variable from at least two measurements on one or more workpieces,
Ascertain at least one scatter measure for the selected measured values of the at least one measured variable,
Ascertain at least on reference scatter measure for measured values of the at least one measured variable, and
Ascertain the functional state of the installation by comparing the at least one ascertained scatter measure with the at least one reference scatter measure for the at least one measured variable, in combination with the other claimed elements.
Regarding claim 15, none of the prior art of record specifies or makes obvious a non-transitory computer readable medium having computer executable instruction that, when executed on a computer, prompt the computer to form actions comprising:
Selecting measured values for at least on measured variable from at least two measurements on one or more work pieces,
Ascertaining at least one scatter measure for the selected measured values of the at least one measured variable,
Ascertaining at least one reference scatter measure for measured values of the at least one measured variable, and
Ascertaining the functional state of the installation by comparing the at least one ascertained scatter measure with the at least one reference scatter measure for the at least one ascertained scatter measure with the at least one reference scatter measure for the at least one measured variable, in combination with the other claimed elements.
The balance of claims are allowable for the above stated reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884